         Case 2:19-cv-09948-AB-SS Document 34 Filed 07/31/20 Page 1 of 1 Page ID #:246
                                                                                                                             CLEAR FORM
 Name New Day Worldwide Inc
 Address 3680 Wilshire BLVD P-04 Ste 1092
 City, State, Zip Los Angeles CA 90010
 Phone 323 393 0548
 Fax
 E-Mail jessegrahamla@gmail.com
 G FPD        G Appointed    G CJA       G Pro Per    G Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
New Day Worldwide INC                                                   CASE NUMBER:

                                                                                                 2:19-cv-09948-AB-SS
                                                     PLAINTIFF(S),
                                  v.
Taylor Swift etl
                                                                                          NOTICE OF APPEAL
                                                 DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                    New Day Worldwide Inc.                            hereby appeals to
                                                                   Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              G Order (specify):
 G Conviction and Sentence                                                  issued 7/21/2020
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G Judgment (specify):
 G Interlocutory Appeals
 G Sentence imposed:
                                                                        G Other (specify):

 G Bail status:



Imposed or Filed on                7/21/2020            . Entered on the docket in this action on 7/21/2020                                  .

A copy of said judgment or order is attached hereto.


7/31/2020
Date                                                    Signature
                                                        G Appellant/ProSe           G Counsel for Appellant           G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
